943 F.2d 56
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lloyd Alfred WALDRON, Petitioner-Appellant,v.C.L. RYAN, Warden, et al., Respondents-Appellees.
No. 91-15524.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 5, 1991.*Decided Sept. 9, 1991.

Before CANBY, DAVID R. THOMPSON and TROTT, Circuit Judges.


1
MEMORANDUM**


2
Lloyd Alfred Waldron, an Arizona state prisoner, appeals pro se the district court's dismissal of his 28 U.S.C. § 2254 habeas corpus petition for failure to exhaust state remedies.   We review de novo.   Norris v. Risley, 878 F.2d 1178, 1180 (9th Cir.1989).


3
In an unpublished order filed on February 12, 1991, the district court addressed the issues Waldron raises in his appeal.   We affirm the dismissal of the habeas petition based on the analysis set forth in the district court's well-reasoned order.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and 9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3